Citation Nr: 1200971	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  06-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel








INTRODUCTION

Please note the appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The Veteran, who is the appellant, served on active duty from November 1952 to October 1954.  

This matter is before the Board of Veterans'' Appeals (Board) on appeal of a rating decision in August 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In February 2008, the Board remanded the matter for a search in-service hospital records.  In March 2010, the Board again remanded the matter for a VA examination and opinion.  The in-service hospital records have been obtained and.  the requested VA examination with medical opinion was conducted in June 2010.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

FINDING OF FACT

A lung disability, obstructive lung disease and restrictive lung disease, namely, pulmonary fibrosis, was not affirmatively shown to have been present in service; obstructive lung disease and restrictive lung disease, namely, pulmonary fibrosis, first documented after service are unrelated to an injury or disease or event in service. 







CONCLUSION OF LAW

A lung disability, obstructive lung disease and restrictive lung disease, namely, pulmonary fibrosis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).







The RO provided pre- and post- adjudication VCAA notice by letters, dated in June 2004 and in March 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection for a chronic lung disability, namely, evidence of an injury or disease that began in or was made permanently worse during service; evidence of a current disability; and evidence of a relationship between the current disability and an injury or disease or event during service; or evidence of a relationship between the current disability and a service-connected disability. 

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim, including secondary service connection and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in May 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private treatment records.  The Veteran was also afforded a VA examination in May 2010.

As the VA examination and medical opinion were based on consideration of the Veteran's medical history and describe the disability in sufficient detail so that the Board's review of the claimed disability is a fully informed one, the VA examination and VA medical opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (an examination report is adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that VA's evaluation of the claimed disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The Veteran served in Korea during the Korean War. 

The service treatment records show that a history of "mild seasonal hay fever" was noted by the induction examiner in July 1952.  Chest x-rays were negative.  


In December 1952 the Veteran was hospitalized at Beaumont Army Hospital for right inguinal herniorrhaphy.  On admission the Veteran reported occasional cough, including phlegm and a brown substance in the past year.  He denied shortness of breath.  On examination the lungs were clear.   On separation examination, chest x-rays were negative.

After service, in October 1955, the Veteran filed a claim of service connection for a stomach condition, which was denied.  No other disability was claimed.

VA records in May 1998 show that the Veteran was involved in a smoking cessation program, because of nicotine addiction.

Private medical records show that in January 1999 chest x-rays showed minimal pulmonary fibrosis in the lung bases.  VA records show that in December 2002 the x-rays showed that the lungs were clear.

In June 2004, the Veteran filed a claim for service connection for a lung disability.

In December 2007, the Veteran testified that while in Korea he was involved with tanks and trucks.  He indicated that he inhaled a lot of dust. 

On VA examination in May 2010, it was noted that the Veteran smoked 3 to 4 packs of cigarettes a day for 20 years, but he quit in 2001.  He complained of shortness of breath, beginning 15 to 20 years earlier.  The Veteran described exposure to diesel fumes and dust during service, and a history of working in a coffee factory after service.  X-rays showed interstitial markings at the lung bases.  Pulmonary function testing showed evidence of an obstructive lung defect.  The diagnosis was pulmonary fibrosis.  The VA examiner stated that it is less likely than not that the Veteran's pulmonary fibrosis was incurred during service or caused by his exposure to dust or diesel fuel while on active duty because there is no evidence of exposure to the types of dust with a suspected link to pulmonary fibrosis, such as silica, metal, chemical, or grain dusts, during service.  


The VA examiner stated that the main risk factor for the Veteran's lung disability was tobacco use, which increased his risk of developing pulmonary fibrosis and was also the most likely reason he had obstructive pulmonary disease in addition to the restrictive lung disease seen in pulmonary fibrosis.  The VA examiner also noted that the Veteran had occupational exposure to coffee dust during the 1950s and 1960s.

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38C.F.R. § 3.303(a). 

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 




Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not allege and the record does not show that he was in combat and the provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

Theories of Service Connection

38 C.F.R. § 3.303(a)  Affirmatively Showing Inception in Service

On the basis of the service treatment records alone, a lung disability was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 



38 C.F.R. § 3.303(b) Chronicity and Continuity of Symptomatology

38 C.F.R. § 3.303(d) First Diagnosed after Service

As a lung disability was not noted, that is, observed, in service, and as there is no competent evidence either contemporaneous with or after service of lung symptoms during service, and as the Veteran has not asserted in statements otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Even in the absence of chronicity or continuity of symptomatology, service connection may be granted for a disease, first diagnosed after service, when all the evidence, including that during and after service establishes that the disease was incurred in service under 38 C.F.R. § 3.303(d).  And lay evidence may serve to support a claim for service connection. 

In a claim of service connection, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

Medical evidence from 1999 documents a diagnosis of pulmonary fibrosis.  






Although the Veteran is competent to describe symptoms, such as shortness of breath, neither obstructive nor restrictive lung disease, including pulmonary fibrosis, is a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of obstructive or restrictive lung disease, including pulmonary fibrosis, is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

As the presence or diagnosis of obstructive or restrictive lung disease, including pulmonary fibrosis, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, it is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of obstructive or restrictive lung disease, including pulmonary fibrosis. 



As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional diagnosed obstructive or restrictive lung disease, including pulmonary fibrosis, before 1999 or has related the diagnosis to an injury, disease, or event in service.  

To the extent the Veteran asserts that the claimed lung disability is related to dust and diesel fuel in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.  As the Veteran as a lay person is not competent to declare either the presence or diagnosis of either obstructive or restrictive lung disease, including pulmonary fibrosis, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his current lung disability and exposure to dust and diesel fuel in service. 

The competent medical evidence of record consists of the report of a VA examiner, who is qualified by education, training and expertise to offer an opinion on the causes of the claimed disability. The VA examiner expressed the opinion that it was less likely than not that the Veteran's pulmonary fibrosis was incurred in service or was caused by his exposure to dust or diesel fuel in service, because there is no evidence of exposure to the types of dust with a suspected link to pulmonary fibrosis, such as silica, metal, chemical, or grain dusts, during service.  

Also, the VA examiner explained that the main risk factor for the Veteran's lung disability was tobacco use, which increased his risk of developing pulmonary fibrosis and was also the most likely reason he had obstructive pulmonary disease in addition to the restrictive lung disease seen in pulmonary fibrosis.  The Board finds the opinion of the VA examiner persuasive evidence, which opposes the claim, and there is no other competent evidence of record.  


To the extent that obstructive lung disease is associated with smoking, as the current claim was filed after June 9, 1998, that is, in 2004, service connection is precluded by law for a disability, resulting from the use of tobacco products in service. 38 U.S.C.A. § 1103(a). 

As the preponderance of the competent evidence is against the claim under the applicable theories of service connection, the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a lung disability, obstructive lung disease and restrictive lung disease, namely, pulmonary fibrosis, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


